 MORTON DEVELOPMENT CORP649Morton Development Corporation and District1199P, National Union of Hospital and HealthCare Employees, AFL-CIO. Case 4-CA-15452August 31, 1990SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn December 16, 1987, the Board issued a Deci-sion and Order' finding that the Respondent didnot violate Section 8(a)(5) and (1) of the Act whenit, after closing its facility, converting its operationfrom a rehabilitation facility for mentally retardedadults to a skilled nursing home and thereafter re-openmg, refused to recognize and bargain with theUnion as the collective-bargaining representative ofits service and maintenance employees Subsequent-ly, the Union filed a petition for review with theUnited States Court of Appeals for the Third Cir-cuitOn January 4, 1989, the court remanded the caseto the Board for further articulation of its reasonsfor finding that the Respondent, on reopening itsfacility, had no duty to bargain with the Union 2The court, inter aim, questioned whether the Boardhad applied the successorship doctnne to decidethis case and, if so, how it was applied, and wheth-er it should be applied in a case not involving achange of ownership in the employing entity Thecourt concluded that the Board had failed to statewhat rule of law it had applied in this case andthus fuller consideration and a reasoned explanationwere requiredOn March 3, 1989, the Board notified the partiesthat it had decided to accept the court's remandand that the parties could file statements of posi-tion Statements have been filed by the GeneralCounsel, the Respondent, and the Charging PartyUnion The General Counsel also filed a supple-mental statement of positionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the court's decision inlight of the statements of position and makes thefollowing findingsI BACKGROUNDThe facts of this case may be briefly summarizedas follows From November 1979 until June 1985,the Respondent operated a facility (Praxis) to pro-1287 NLRB 385 (Member Cracraft dissenting)'Remanded sub nom Hospital Employees District 1199P v NLRB, 864F 2d 1096 (3d Or 1989)vide intermediate care for mentally retarded adultsIn June 1983, the Union was certified by the Boardas the exclusive bargaining agent for a unit of theRespondent's service and maintenance employees 3The unit, which at its peak had about 65 to 68 em-ployees, included living unit aides (who guidedresidents through training in daily living skills) aswell as housekeepers, cooks, and maintenance em-ployeesThe Respondent and the Union entered into acollective-bargaining agreement, effective fromMarch 30, 1984, to March 28, 1985 The contractwas later extended to June 30, 1985 When, as de-scribed below, the Respondent undertook to closeits facility, the parties bargained over the impact onemployees of the closureFrom its inception, the Respondent's Praxis facil-ity encountered problems with state reimburse-ment Thus, in late 1983 or early 1984, the Re-spondent decided that it would cease providingmental retardation services It undertook to con-vert its Praxis facility to a skilled nursing home andat the same time began exploring the possibility ofselling the facility upon its conversion The Re-spondent closed Praxis about June 27, 1985 TheRespondent negotiated the sale of Praxis but ulti-mately, in August 1985, the proposed sale "fellthrough" Thereafter, the Respondent decided toreopen the facility and operate it as a skilled nurs-ing home On November 6, 1985, the Respondentreopened its facility as Praxis Nursing Home Uponreopening, Praxis Nursing employed 11 service andmaintenance employees, all of whom had workedfor Praxis 4 In February 1986, the Respondent em-ployed 28 service and maintenance employees, 20of whom had worked for PraxisII DISCUSSIONAt issue in this case is whether the Respondent,after closing its intermediate care facility and there-after reopening as a nursing home, was legally jus-tified in refusing to recognize and bargain with theUnion that had represented its bargaining unit em-ployees at the intermediate care facility Pursuantto the direction of the court of appeals, we havereexamined the earlier ruling in this case We hold,for reasons set forth below, that the temporary ces-3 The appropriate unit was defined asAll full-time and regular part-time service and maintenance employ-ees including living unit aides, therapeutic recreation aides, transpor-tation aides, occupational therapy aides, senior aides, pre-vocationalaides, dietary employees, housekeeping employees, and office clericalemployees, professional employees, registered nurses, licensed practi-cal nurses, pre-vocational instructors, watchmen, guards, and super-visors as defined in the Act* The Union demanded recognition on November 15, 1985 The Re-spondent refused to recognize and bargain with the Union299 NLRB No 94 650DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsation of the Respondent's operation of a residen-tial care facility in Easton, its short-lived plans tosell the facility, and the differences between theRespondent's prehiatus and posthiatus operationsare not so significant in their impact on employeesas to justify the Respondent's refusal to bargainwith the UnionA Applicable LawWe note at the outset that, since the question isnot whether the Respondent is bound by an earliercollective-bargaimng agreement but merely wheth-er it must recognize the Union that represented theformer work force from which a majority of itscurrent employee complement is drawn, we neednot accept the Respondent's invitation to decidethis case under the principles applied in determin-ing whether one entity is the alter ego of another5or those applied in determining whether a collec-tive-bargaining agreement continues in effect aftera temporary shutdown in an employer's oper-ations 6 Rather, we agree with the General Coun-sel and the Charging Party that the most appositeprecedent is Sterling Processing Corp ,7 decided sub-sequent to the initial decision in this caseIn Sterling, as here, the employer closed its oper-ation and terminated its employees for economicreasons and, after a significant hiatus, reopened as adifferent operation Upon reopening, the employerin Sterling, like the Respondent, hired an imtialcomplement of which a majority were its formerbargaining unit employees, and refused to recog-nize and bargain with the umon that had previous-ly represented the unit employees 8 In determiningwhether Sterling had violated Section 8(a)(5) and(1) by that refusal, the Board rejected Sterlmg'scontention that the law established in successorshipcasesŠi e, determinations whether one employer isa successor to another, undisputably distinct, cor-porate entity for the purposes of establishing a con-tinuation of a bargaining obligationŠfully appliedwhen the putative successor is the same corporateentity 9 The Board recognized, however, the use-9 When two entitles are found to be alter egos, the collective-bargain-mg agreement signed by one will be applied to the employees of theother See, e g , NLRB v Al Bryant, Inc. 711 F 2d 543 (3d Or 1983),Penntech Papers, Inc v NLRB, 706 F 2d 18, 24 (1st Cu 1983) By con-trast, an employer found merely to be a successor has only a bargainingobligation NLRB v Burns Security Services, 406 US 272, 281-291 (1972)6 E g, El Tonto-La Fiesta Restaurants, 295 NLRB 493 (1989), CoastalCargo Ca, 286 NLRB 200 (1987)'29i NLRB 208 (1988)17 An additional Issue that was present in Sterling is not involved here,e, whether or not the employer had an obligation to bargain with theUnion before It modified the preexisting wages and working conditionspnor to reopening its facility Id, 209-21091d at 210 fn 10fulness of the factors applied in making successor-ship determinations It therefore used similar fac-tors to guide its examination of the record, butnoted that while the length of the hiatus betweenclosing and reopening-19 monthsŠmight beenough to tip the balance against imposmg a bar-gaining obligation in an ordinary successorslupcase,"it carned less weight where, as there, theemployer before and after the hiatus was the samecorporate entityThe Board's use, in a different context, of factorsalso applicable to a successorship analysis, is rea-sonable given the differing interests to be balancedIn a traditional successorship case, the Board is bal-ancing "the mterest of the successor [a distinct cor-porate entity] in its freedom to structure its busi-ness and the interest of employees in contmuedrepresentation by the union[,]"" the interest of sta-bility in collective-bargaining relationships," andthe need for some assurance that the union is thechoice of a majority in the unit 13 Weighing thoseinterests and determining whether each is suffi-ciently accommodated will necessanly be some-what different when, as here, the "predecessor"and the "successor" employer of the employees arethe same corporate entityA central inquiry in a successorship determma-non is "whether there is `substantial continuity' be-tween the enterprises "14 The Supreme Court sum-marized Board precedent on the factors mvolvedthis inquiry as followsUnder this approach, the Board examines anumber of factors whether the business ofboth employers is essentially the same, wheth-er the employees of the new company aredoing the same jobs in the same working con-ditions under the same supervisors, and wheth-er the new entity has the same products, andbasically has the same body of customers 18The Court made it clear, however, that it was nec-essary to consider these factors from the perspec-tive of the employees, i e, whether any differencesm operations would likely affect the employees'perception of their "job situations "16 The mere70 Id at 210 The Supreme Court, in its most recent revisiting ofsuccessorslup law, has agreed with the Board that the existence of ahiatus between the shutdown of one employer's operation and the re-opening by the putative successor is a factor•but not the only factor•indetermining whether there is "substantial continuity" between the em-ploying enterpnses so as to warrant imposing a bargaining obligationFall River Dyeing Corp v NLRB, 482 U S 27, 45 (1987)77 Fall River, supra, 482 U S at 4112 Id at 38, 39181d at 48-4914 Id at 43Ibid (citations omitted)16 Ibid. quoting Golden State Bottling Co v NLRB, 414 U S 168, 184(1973) MORTON DEVELOPMENT CORP651fact that there were some changes in product lines,marketing and sales, and a reduction in the size ofthe operation were not enough to balance otherfactors favoring a finding of continuity 17In Sterling, the Board made a "continuity" analy-sis insofar as it found that the employer "had re-sumed production under the same ownership, cor-porate form, and management and was engaged inthe same business" at the same location with basi-cally the same production process as prior to theshutdown" and that "substantially the same workforce had been rehired 19 As noted, because thecorporate identity of the prehiatus and posthiatusoperations was the same, the Board found thelengthy hiatus insufficient to warrant a finding thatthe employees would have changed their desire forunion representation and therefore insufficient torelieve the employer of a bargaining obligation,absent evidence that its refusal to bargain had beenbased on "objective factors furnishing a reasonablybased doubt that the union continued to represent amajority 9220For the reasons set forth below, we find, em-ploying the analysis used in Sterling Processing, thatthe differences between the Respondent's prehiatusand posthiatus operations at the Easton facility areinsufficient to make it likely the employees nolonger desired union representation and are there-fore insufficient to destroy the rebuttable presump-tion that the Union continued to enjoy majoritystatus Accordingly, the Respondent's refusal tobargain with the Union on demand violated Sec-tion 8(a)(5) and (1) of the ActB Factual AnalysisThe Respondent argues that Praxis Nursing is anentirely different business from Praxis and that em-ployee sentiment regarding representation by theUmon must have changed The Respondent makesno argument that its refusal to recognize and bar-gain with the Union was based on "good faithdoubt," other than that based on its changed oper-ation171d at 46 fn 11 See aho Great Lakes Chemical Corp, 280 NLRB1131, 1133 (1986), affd 862 F 2d 100 (6th Cir 1988) (expansion of prod-uct line and changes in personnel policy not sufficient to bar successor-ship finding), Lloyd Flanders, 280 NLRB 1216, 1218-1219 (1986) (reduc-tion of operation and different supervisors not sufficient to bar successor-ship finding)is The Board made the "same business" finding notwithstanding thatSterling had been a fully Integrated poultry producer and processor, pur-chasing the chickens on its own account and selling the processed poul-try through its own salesforce, whereas after the reopening, it processedthe chickens of an unidentified contractor Furthermore, the new oper-ation abandoned saw-cutting of chickens (one-quarter of its former oper-ation) and Included a new "Cry-o-Vac" automated packaging process Idat 20919 Id at 10sl0 /bidIn contending that it has significantly altered itsbusiness, the Respondent cites differences•be-tween Praxis and Praxis Nursing•in licensing, re-imbursement for services, patients, programs andactivities, medical services, dietary requirements,housekeeping requirements, maintenance responsi-bilities, management and administration, and nurs-ing requirements Despite the numerous categoriesrelied on by the Respondent, we find, for reasonsset forth below, that the Respondent's business issufficiently similar to its old business and that itwas not relieved of its bargaining obligationsThe differences relied on by the Respondent donot establish that its business changed significant-ly•particularly when considered from the perspec-tive of the unit employees Rather, we find, asstated by Member Cracraft in her dissent to theongmal Board Decision and Order (287 NLRB385)In the end, the Respondent continued to pro-vide residential health care albeit under differ-ent governmental regulations and to a differenttype residentThe service and maintenance employees performbasically the same functions for Praxis Nursing thatthey performed for Praxis Significantly, the Re-spondent, before reopening, offered employment to75 percent of its former work force 21 This sug-gests that the employees' skills at their former jobswould meet the requirements of their new jobsThe employees, upon reopening, received a mere 2days of training, to be followed by on-the-job train-ing Clearly, an inference is warranted that the em-ployees'•from their point of view•jobs in theservice and maintenance unit remained much thesame at Praxis Nursing as they had been at PraxisAs originally detailed by Member Cracraft in herdissent, there were minor changes in the way theservice and maintenance employees performedtheir jobs Cooks and dietary aides now preparemore specialized foods and trays for the elderlyresidents, the housekeeping aides work aroundmedical eqtupment and may work around residentswho cannot be moved, and the laundry aides actu-ally launder washables rather than showing resi-dents how to perform laundry duties Employeeswho were formerly living unit aides became nursesaides and have increased nursing responsibilitiesNevertheless, they, along with activities aides, basi-91 Indeed, according to the Respondent's vice president, the other 25percent of the Praxis employees were not offered employment becausethe Respondent learned that they had been employed elsewhere Thus,there is no evidence that any employee was not offered reemploymentbecause the employee did not have the skills for a position at PraxisNursing 652DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcally remain responsible for assisting residents intheir daily routine The current residents are, how-ever, more frail and less mobile than the formerresidents and can spend only a small part of theirtime in programmed activities Maintenance em-ployees now encounter fewer problems with equip-ment and furniture that has been damaged by resi-dents Nonetheless, upon the Respondent's reopen-ing, as the judge originally observed, cooks stillcooked, maintenance persons still repaired, andaides still aided residentsAlso, the Respondent, before reopening, madesome physical changes in its facility The Respond-ent sold certain equipment used for mentally re-tarded patients (e g, occupational therapy equip-ment, specialized exercise equipment, etc ) and pur-chased geriatric equipment (e g, wheel chairs,oxygen therapy equipment, etc ) and furniture Fur-ther, handrails and call bells were installed, therapyrooms were redesigned and enlarged, and changeswere made to the sprinkler system and ventilationsystem In all, the Respondent spent about $130,000to make the changes in its facility Again, however,these changes did not significantly change thework of the service and maintenance employeesWe appreciate the Respondent's arguments re-garding the different missionsŠbecause of the dif-ferent residentsŠof a rehabilitation facility formentally retarded adults and a skilled nursinghome However, these differences pnmanly affectthe roles of the Respondent's administrative, pro-fessional, and supervisory employeesŠnot the serv-ice and maintenance unit employees For example,changes m licensing and reimbursement mightmodify the jobs of the Respondent's managementstaff but would not have a significant impact on thedaily responsibilities of unit employees Similarly,the changes in the residents' dietary needs affectedthe role of the Respondent's supervisory and pro-fessional staff much more than that of the cooks ordietary aides 22 The Respondent's mcreased medi-cal services led to a substantial increase in its com-plement of registered nurses and licensed practicalnurses (nonumt positions), but had a lesser effect onthe nurses aides e, the former living unit aides)Based on the foregoing evidence, we concludethat the Respondent's operation--particularlywhen viewed from the perspective of the serviceand maintenance employeesŠwas basically thesame after the hiatus as it was before 23 Thus, we22 At both Praxis and Praxis Nursing, a director of dietary serviceswas employed However, because of the greater care needed in planningthe diets of residents of a skilled nursing home, Praxis Nursing also hireda dietician (a nonumt professional employee)23 The 4-month hiatus in tins case provides little support for relievingthe Respondent of its bargaining obligation Tins short hiatus was far lessthan the I9-month hiatus in Sterling Proce-ssusg, supra The hiatus herecannot conclude that there was an essential changein the Respondent's business that would alter theemployees' legitimate expectations regarding unionrepresentation The Respondent resumed operatingat the same location, in the same building, underthe same ownership, and with much of the samesupervisory, managerial, and professional staff thathad worked at the former operation 24 As de-scnbed, the functions of the service and mainte-nance employees had changed only in minor re-spects Further, as previously noted, the Respond-ent offers no basis other than the change in its op-eration to justify its refusal to recognize and bar-gain with the Union Stated otherwise, the Re-spondent sets forth no objective considerations es-tablishmg a basis for a good-faith doubt that theUnion represented its service and maintenance em-ployees Accordingly, by failing and refusing tobargain with the Union after the Union's Novem-ber 15, 1985 bargaining demand, the Respondentviolated Section 8(a)(5) and (1) of the ActCONCLUSION OF LAWBy refusing on and after November 15, 1985, torecognize and bargain with District 1199P, Nation-al Umon of Hospital and Health Care Employees,AFL-CIO, as the exclusive collective-bargainingrepresentative of the employees in the appropnateunit, the Respondent has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the ActTHE REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain collectively with theUnion as the representative of the employees in theappropriate umt,25 and, if an understanding isreached, to embody the understanding in a signedagreementORDERThe National Labor Relations Board orders thatthe Respondent, Morton Development Corpora-was always Intended to be temporary, i e, until the facility could be con-verted and possibly sold Further, some bargaining unit employees werehired to work during the hiatus They performed paperwork tasks relatedto the closing of the facility as well as maintenance tasks24 Upon reopening, the Respondent employed nine supervisory, mana-gerial, and professional employees, five of whom had worked for Praxis,including the housekeeping and maintenance supervisors25 The appropriate unit, at both Praxis and Praxis Nursing, consists ofthe Respondent's service and maintenance employees In our Order, weshall define the unit to include those positions and job classifications usedby Praxis Nursing MORTON DEVELOPMENT CORP653non, Easton, Pennsylvania, its officers, agents, suc-cessors, and assigns, shall1 Cease and desist from(a)Refusing to recognize and bargain collective-ly with District 1199P, National Union of Hospitaland Health Care Employees, AFL-CIO, as the ex-clusive bargaining representative of the employeesin the appropnate unit(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the nghts guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)On request, recognize and bargain with theUnion as the exclusive representative of the em-ployees in the following appropriate unit concern-ing terms and conditions of employment and, if anunderstanding is reached, embody the understand-ing in a signed agreementAll full-time and regular partAime service andmaintenance employees includmg dietaryaides, cooks, housekeeping aides, laundryaides, activities aides, nurses' aides and mainte-nance employees of the Employer at theEaston, Pennsylvania facility, excluding allother employees, office clerical employees,professional employees, registered nurses, li-censed practical nurses, pre-vocational mstruc-tors, watchmen, guards, and supervisors as de-fined m the Act(b)Post at its facility in Easton, Pennsylvania,copies of the attached notice marked "Appen-dix "26 Copies of the notice, on forms provided bythe Regional Director for Region 4, after beingsigned by the Respondent's authonzed representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places mcludmg all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material26 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted By Order of The Na-tional Labor Relations Board" shall read "Posted Pursuant To a Judg-ment of The United States Court of Appeals Enforcmg an Order of TheNational Labor Relations Board"(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to recognize and bargainwith District 1199P, National Union of Hospitaland Health Care Employees, AFL-CIO, as the ex-clusive bargaining representative of the employeesin the bargaining unitWE WILL NOT in any like or related mannermterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain with your repre-sentative and put in writing and sign any agree-ment reached on terms and conditions of employ-ment for our employees in the bargaining unitAll full-time and regular part-time service andmaintenance employees including dietaryaides, cooks, housekeeping aides, laundryaides, activities aides, nurses' aides and mainte-nance employees of the Employer at theEaston, Pennsylvania facility, excluding allother employees, office clerical employees,professional employees, registered nurses, li-censed practical nurses, pre-vocational instruc-tors, watchmen, guards, and supervisors as de-fined in the ActMORTON DEVELOPMENT CORPORATION